Detailed Action

Amendment

1.	This office action is in response to applicant’s response dated 1-11-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, 7-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN Patent No. 1038741 to Qu et al. in view of “The Germination and Emergence Response .
Referring to claim 1, Qu et al. discloses a method of neutralizing cotton seeds, the method comprising the steps of, providing delinted cottonseeds – see the English translation provided by applicant, applying an amine to the delinted cottonseeds to produce neutralized delinted cottonseeds – see addition of ammonia detailed in the English abstract supplied by applicant. Qu et al. does not disclose the amine is an alkyl amine comprising a tertiary amine having three alkyl groups. Manalastas et al. does disclose applying an alkyl amine to seeds – see the amines which include alkyl amines such as tertiary amines detailed in column 1 lines 5-47, column 8 lines 19-49 and claim 7. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. and use the tertiary alkyl amine as disclosed by Manalastas et al., so as to yield the predictable result of promoting the health and viability of the seed. Qu et al. further does not disclose the cotton seeds have an initial ph of less than about 3.3 and after a composition treatment is applied to the seeds the ph is greater than about 3.5. Williams does disclose the cotton seeds have an initial ph of less than about 3.3 and after a composition treatment is applied to the seeds the ph is greater than about 3.5 – see Chapter 1 pages 1-2 supplied by applicant. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. and increase the ph from less than about 3.3 to greater than about 3.5 as disclosed by Williams, so as to yield the predictable result of increasing the viability of the seed. Qu et al. as modified by Williams and Manalastas et al. further discloses the alkyl amine is a liquid at room temperature – see for example column 8 lines 6-25 and column 10 lines 30-65 of Manalastas et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. and increase the ph from less than about 3.3 to greater than 
Referring to claim 2, Qu et al. as modified by Williams and Manalastas et al. does not disclose agitating the delinted seeds having the alkyl amine compound applied thereto. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and agitate the seeds having the compound applied thereto, so as to yield the predictable result of ensuring the compound contacts more of the outer surface of the seed.
Referring to claim 4, Qu et al. as modified by Williams and Manalastas et al. does not disclose applying the alkyl amine comprises applying the alkyl amine in the amount of about 0.01 to about 2.0 parts by weight based on 100 parts by weight of the delinted cotton seeds. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and use any suitable quantity of alkyl amine including the claimed 0.01 to 2 parts by weight per 100 parts by weight of seed as claimed, so as to yield the predictable result of ensuring enough of the compound is applied to the seed to enhance seed viability. 
Referring to claim 5, Qu et al. as modified by Williams and Manalastas et al. further discloses the alkyl amine is hydroxy functional – see column 1 lines 5-47 and column 6 lines 15-40 of Manalastas et al. Therefore it would have been obvious to one of ordinary skill in the art to 
Referring to claim 7, Qu et al. as modified by Williams and Manalastas et al. does not disclose the alkyl amine is triethanol amine. However it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and use triethanol amine as claimed, so as to yield the predictable result of promoting the health and viability of the seed.
Referring to claim 8, Qu et al. as modified by Williams and Manalastas et al. further discloses the alkyl amine is a primary amine, a secondary amine and a tertiary amine – column 8 lines 25-50 and claim 7 of Manalastas et al., but does not disclose all three combined together as the alkyl amine. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and have the alkyl amine being a primary amine, a secondary amine and a tertiary amine as claimed, so as to yield the predictable result of promoting the health and viability of the seed. 
Referring to claim 9, Qu et al. as modified by Williams and Manalastas et al. does not disclose the alkyl amine is a polyalkylene imine. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and use any suitable alkyl amine including the claimed polyalkylene imine, so as to yield the predictable result of promoting the health and viability of the seed. 
Referring to claim 10, Qu et al. as modified by Williams and Manalastas et al. does not disclose the alkyl amine is polyethylene imine having a weight average molecular weight of from about 300 to about 2,000,000 g/mol. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. a modified by Williams and Manalastas et al. and 
Referring to claim 11, Qu et al. as modified by Williams and Manalastas et al. does not disclose the polyethylene imine is further modified via at least one of amidation with fatty acids, alkoxylation with alkylene oxides, and carboxylation with at least one of acrylic acid or maleic acid. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and use any suitable alkyl amine including the claimed polyethylene imine, so as to yield the predictable result of promoting the health and viability of the seed.
Referring to claim 12, Qu et al. as modified by Williams and Manalastas et al. further discloses the step of applying comprises applying a neutralizing composition comprising the alkyl amine, water and a seed treatment to the delinted seeds – see for example the examples in columns 18-23 of Manalastas et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. and use the alkyl amine as disclosed by Manalastas et al., so as to yield the predictable result of promoting the health and viability of the seed.
Referring to claim 13, Qu et al. as modified by Williams and Manalastas et al. further discloses the cotton seeds are delinted with an acid – see sulfuric acid of Qu et al., but does not disclose cottonseeds are delinted with alkanesulfonic acid. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and delint the cotton seeds with any suitable acid including the claimed alkanesulfonic acid, so as to yield the predictable result of promoting the health and viability of the seed.

Referring to claim 15, Qu et al. as modified by Williams and Manalastas et al. further discloses the step of applying the alkyl amine to the delinted cotton seeds comprises spray applying the alkyl amine on surfaces of the delinted cotton seeds – see for example column 10 lines 30-65 of Manalastas et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. and use the alkyl amine as disclosed by Manalastas et al., so as to yield the predictable result of promoting the health and viability of the seed.
Referring to claim 16, Qu et al. as modified by Williams and Manalastas et al. does not disclose the step of agitating the delinted cotton seeds having the alkyl amine applied thereto comprises mixing the delinted cotton seeds and the alkyl amine in a rotating vessel. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and agitate the seeds having the compound applied thereto, so as to yield the predictable result of ensuring the compound contacts more of the outer surface of the seed.
Referring to claim 17, Qu et al. as modified by Williams and Manalastas et al. does not disclose the steps of applying and agitating are conducted simultaneously. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and agitate the seeds having the compound applied thereto, so 
Referring to claim 18, Qu et al. as modified by Williams and Manalastas et al. further discloses the delinted cotton seeds have an initial ph less than about 3.0 – see Chapter 1 pages 1-2 of Williams. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. and have a staring ph from less than about 3.0 as disclosed by Williams, so as to yield the predictable result of increasing the viability of the seed.
Referring to claim 20, Qu et al. as modified by Williams and Manalastas et al. further discloses the neutralized cotton seeds have a greater germination rate – see for example the English abstract of Qu et al. and the disclosures of Williams and Manalastas et al., but does not disclose a germination rate greater than about 65% when incubated at 18.3oC/65oF for 7 days. However, it would have been obvious to one of ordinary skill in the art to take the method of Qu et al. as modified by Williams and Manalastas et al. and add the claimed germination rate being greater than 65% when incubated at 18.3oC/65oF for 7 days, so as to yield the predictable result of promoting the health and viability of the seed.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 1-11-21 obviates the 35 U.S.C. 112(d) rejections detailed in the last office action dated 10-14-20.
	Regarding the prior art rejections of claims 1-2, 4-5, 7-18 and 20, the Manalastas et al. reference US 5256181 discloses a method/system to facilitate plant growth from seeds and therefore is in the same field of endeavor of the Qu reference CN Patent No. 1038741. Further, 

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643